DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments as well as the Declaration under 37 C.F.R. §1.132 are again acknowledged and have been considered.  Unfortunately, Applicant’s removal of the “at least one” language from the claim(s) renders the claim(s) incompatible with the original disclosure, since the disclosure does not include language to support a textile consisting solely of an ultra high molecular weight polyethylene (UHMW-PE) material.  As previously asserted, if subject matter of a disclosure is limited to “consist of at least one” of some component, this language does not explicitly require an embodiment or version that solely includes this component and excludes all others.  Applicant’s amendment requires ONLY UHMW-PE and excludes any other material or component and this is not originally supported.  Again, the argument that the Thomson prior art teaching fails to support use of the material for bullet and/or cut resistant applications appears to be irrelevant since the claims describe a broader limitation “at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective and thrust-protective resistance and intended for the purpose of protecting, covering or lining articles” (claim 16).  Examiner asserts that “ballistic projectile protective” and “thrust protective resistance” does no teach away from the Thomson prior art, since some 

Affidavit/Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 7/14/2020 is insufficient to overcome the rejection of claims 16, 17, 19-24, 26-35 based upon 35 U.S.C. 102 a1 and 35 U.S.C. 103 as set forth in the last Office action because:  Although the invention may be directed to a specific and distinguishable field within a broader array of textile products, the claims are open to a more general interpretation and are not separable from other protective textile products fabricated with materials as claimed.  Examiner asserts that the claims explicitly provide a wider coverage with respect to the protective properties of textile products comprised of the same material.  Additionally, Examiner asserts that the claim amendment removing “at least one” produces an unsupported limit to the textile material composition (i.e. “New Matter”), since the original disclosure only supports a textile material “comprising at least one” UHMW-PE.  In other words, Applicant’s original disclosure teaches a textile that must have at least one UHMW-PE, but does not originally disclose a textile that can only have UHMW-PE and nothing else.

Claim Rejections - 35 USC § 112
Claim 16 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 16 as well as subsequent claims, Applicant requires that the textile material “consists of an ultra high molecular weight polyethylene (UHMW-PE).  However, the original disclosure only refers to the textile material consists of at least one ultra high molecular weight polyethylene (UHMW-PE).  Accordingly, the original disclose does not limit to only “one” UHMW-PE.  Examiner assumes that the limitation is intended to require that the textile consist of at least one UHMW-PE as specified.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19, 23, 24, 26-32 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomson et al. (U.S. Patent Application Publication 2016/0017521).

In regards to claim 16, Thomson et al (henceforth referred to as Thomson) disclose a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective and thrust-protective resistance and intended for the purpose of protecting, covering or lining articles.  Thomson teaches a covering, protective fabric (see figures 2a-2d),
wherein the protective material is configured as a sheetlike or two-dimensional textile material in the form of a large-areal coherent textile fabric.  The fabric of Thomson is formed as a two-dimensional sheet;
wherein the textile fabric is in the form of a cover, of a cloth, of a sheet, of a blanket, of a tarpaulin, or of a mat.  The construction of the Thompson device is consistent with a cloth, sheet or other broad descriptions;
wherein the textile material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops and selected from the group consisting of handle loops (tuck loops), floats (float loops), inlays, partial inlays and filler threads.  Thomson teaches a knitted fabric with floats and loops as depicted;
and wherein the textile material consists of an ultra-high molecular weight polyethylene (UHMW-PE), wherein the ultra high molecular weight polyethylene (UHMW-PE) is present as a yarn, a thread or a strand and serves and is used to constitute the textile ballistic protective material.  Thomson teaches UHMW-PE yarn and only one UHMW-PE.

In regards to claim 17, Thomson discloses that the protective material is configured as a one-piece textile fabric.  The fabric of Thomson can be fabricated as a single piece textile.

In regards to claim 19, Thomson discloses that the ultra high molecular weight polyethylene (UHMW-PE) is present as a filament yarn (par. 28).

In regards to claim 23, Thomson disclosesthat the protective material is configured as a loop-formingly knitted fabric or a weft-knitted fabric produced with independently-movable needles.Thomson teaches a knitted fabric using loops.  Note that Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  

In regards to claim 24, Thomson discloses that the protective material is configured as a weft-knitted fabric produced with independently-movable needles.  Thomson teaches embodiments using different manufacturing methods including weft knitting (par. 35).  Note that Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.

In regards to claim 26, Thomson discloses that the structural element is selected from the group of handle loops and floats (float loops).  Thomson teaches float loops.

In regards to claim 27, Thomson discloses that the article is a technical, mechanical or electronic, civilian or military article.  The article of Thomson constitutes either a technical, mechanical or electronic, civilian or military piece. 

In regards to claim 28, Thomson discloses that the article is selected from the group of military articles and military equipments.  Thomson teaches use as a military component.

In regards to claim 29, Thomson discloses that the protective material is not configured as an apparel piece for persons.  The array of possible items disclosed in Thomson includes non-apparel components.

In regards to claim 30, Thomson disclosesthat the protective material is, in its use-state, arranged on the outside of the article.  Thomson teaches using the fabric component in many variations including as a covering of another item.

In regards to claim 31, Thomson discloses a protective material unit, wherein the protective material unit comprises at least one protective material as defined in claim 16 and at least one article endowed with the protective material.

In regards to claim 32, Thomson disclosesthat the protective material at least partly covers or lines the article.  Thomson’s disclosed used for the protective material includes covering or lining and article.

In regards to claim 34, Thomson discloses that the protective material, in its use-state, extends across the article or at least partly covers or lines the article.Thomson’s disclosed used for the protective material includes covering or lining and article.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. Patent Application Publication 2016/0017521) in view of Jacobs et al. (U.S. Patent Application Publication 2009/0126060).

In regards to claims 20, 21 and 22, Thomson fails to explicitly disclose that the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, of at least 180 m/s, or in the range of from 180 m/s to 800 m/s or alternately in the range of from 200 m/s to 750 m/s.  However, Thomson teaches generally a protection fabric and those of ordinary skill in the art would understand and endeavor to impart fragment or ballistic protection according to a standard and Jacobs et al (henceforth referred to as Jacobs) teaches an article fabricated from UHMW-PE yarn material with ballistic protection as claimed (pars. 27-29).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize and construct the fabric of Thomson with a ballistic protection as per the claimed standard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. Patent Application Publication 2016/0017521) in view of Bhatnagar et al. (U.S. Patent 8,695,112).

In regards to claim 33, Thomson discloses a method including the steps of disposing at least one protective material as defined in claim 16, but fails to teach disposing the protective material between an article and a site of detonation or explosion and of providing the article with at least one of fragment-protection, stab-protection, cut-protection, ballistic-projectile-protection and thrust-protection.  However, Bhatnagar et al (henceforth referred to as Bhatnagar) teaches a knitted ballistic armor material exposed to a detonation or explosion (col. 15, lines 34-49).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the penetration resistant material of Thomson in situations exposing the material to an explosion or detonation as taught by Bhatnagar, since the material is at least designed to provide some protection from ballistic material.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. Patent Application Publication 2016/0017521) in view of JI et al. (U.S. Patent Application Publication 2016/0145777).

In regards to claim 35, Thomson et al (henceforth referred to as Thomson) disclose a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective and thrust-protective resistance and intended for the purpose of protecting, covering or lining articles.  Thomson teaches a covering, protective fabric (see figures 2a-2d),
wherein the protective material is configured as a sheetlike or two-dimensional textile material in the form of a large-areal coherent textile fabric.  The fabric of Thomson is formed as a two-dimensional sheet;
wherein the textile fabric is in the form of a cover, of a cloth, of a sheet, of a blanket, of a tarpaulin, or of a mat.  The construction of the Thompson device is consistent with a cloth, sheet or other broad descriptions;
wherein the textile material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops and selected from the group consisting of handle loops (tuck loops), floats (float loops), inlays, partial inlays and filler threads.  Thomson teaches a knitted fabric with floats and loops as depicted;
and wherein the textile material consists of at least one ultra-high molecular weight polyethylene (UHMW-PE), wherein the ultra high molecular weight polyethylene (UHMW-PE) is present as a yarn, a thread or a strand and serves and is used to constitute the protective material.  Thomson teaches “at least one” UHMW-PE yarn.  Note that the “consist of” language does not limit the fabric to only UHMW-PE, but instead to “at least one UHMW-PE;
Thomson fails to teach that the ballistic protective material is not configured as an apparel piece for persons.  Thomson teaches use of the fabric exclusively in garments.  However, JI et al (henceforth referred to as JI) teaches use of a UHMW-PE material in various application including both garments and non-garments and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to apply the material of Thomson with various ways including non-garment protection as taught by JI.

Summary/Conclusion
Claims 16-17, 19-24 and 26-35 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641